Order entered February 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00123-CV

                         IN RE LAKEITH AMIR-SHARIF, Relator

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-7655-S

                                            ORDER
       The Court has before it the Office of the Attorney General’s request for an extension of

time in which to respond to this petition. The Court GRANTS the request and ORDERS that

any responses to this petition be filed by March 4, 2013.


                                                      /s/   JIM MOSELEY
                                                            JUSTICE